                  case 1:11-cv-09215-LAK Document 59 Filed 10/02/19 Page 1 of 2
                  Case 1:17-cv-09215-LAK Document 63 Filed 10/10/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                MEMO EfiDORSED
STEVE SANDS,
                                    Plaintiff,
                                                                        Case No. 17-cv-09215 (LAK)
               - against -

                                                                        NOTICE 0
BAUER MEDIA GROUP, INC.                                                                                 !{I   •   '3.1VO
                                                                                      ~..,..._~--"i,---           ·:,'I :100

                                                                                      CI3''lU A 'J'IV:JINO~U.:J3'13
                                    Defendant.                                                           J.N'JU\ln~oa
                                                                                                  J..Nas ::,asn
                                                                                     '======;==;:::=====I 1



                PLEASE TAKE NOTICE that, upon this Notice of Motion; the memorandum of law in

support thereof and exhibits attached thereto; and the pleadings and prior proceedings herein;

Plaintiff will move the Court, before the Honorable Lewis A. Kaplan (U.S.D.J.) at the United

States District Court, 500 Pearl Street, New York, New York 10007, at a time set by the Court

for an Order VA CATING the Court's Order, dated September 18, 2019 pursuant to Local Rule

6.3 to the extent it awards attorneys' fees to Defendant Bauer Media Group, Inc.

                PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 6.l(a) and

 6.3, Defendant's opposition papers, if any, must be served by October 16, 2019; and

 Plaintiffs reply, if any, must be served by October 23, 2019.


                Dated: Valley Stream, New York
                October 2, 2019                           _   _J_   ~      ('    ,            __   11 . L
  ~~~te..~L_~~a- ~~                                                                  k~~~~
  \,\,., . .   ~ ~~           -{k   ~ ~~                  d
       _ ~ ~ih..<..--t .::u:r
                                                              fu        Respectfully submitted,

 : . _'i1                                 U(_                           LIEBOWITZ LAW FIRM, PLLC

                                                                    ,. By: /Richard Liebowitz/
                                                                       Richard Liebowitz
                                                                       11 Sunrise Plaza, Suite 305
                                                                        Valley Stream, New York l l 15fi0
                                                                        (516) 233-1660
                     LEWtS A. KAPLAN, V DJ          J _/  f             rl@liebowitzlawfirm.com
                                                 /<?flf?/ I             Attorney for Plaintiff
